                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 ANDRE CROSS,

                         Petitioner,

                   v.                     CAUSE NO.: 3:19-CV-543-RLM-MGG

 WARDEN,

                         Respondent.

                             OPINION AND ORDER

      Andre Cross, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF 19-1-18) at the Miami Correctional

Facility in which a disciplinary hearing officer found him guilty of possession of

a controlled substance in violation of Indiana Department of Correction Offense

202. After a disciplinary hearing, he was sanctioned with a loss of sixty days of

earned credit time. The court must dismiss the petition “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court.” Section 2254 Habeas Corpus Rule 4.

      Mr. Cross claims entitlement to habeas relief because correctional staff

didn’t provide him with a video surveillance recording of the pat down search.

He requested this recording but it was not available on the system.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof
       will suffice, so long as the record is not so devoid of evidence that
       the findings of the disciplinary board were without support or
       otherwise arbitrary. Although some evidence is not much, it still
       must point to the accused’s guilt. It is not our province to assess
       the comparative weight of the evidence underlying the disciplinary
       board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000). “[T]he inmate facing

disciplinary proceedings should be allowed to call witnesses and present

documentary evidence.” Wolff v. McDonnell, 418 U.S. 539, 566 (1974). However,

“[p]rison officials must have the necessary discretion to keep the hearing within

reasonable limits and to refuse to call witnesses that may create a risk of reprisal

or undermine authority. Id.

       Mr. Cross was charged with possession of controlled substance. The

administrative record included reports from two correctional officers stating that

they found three small pieces of an orange substance wrapped in cellophane

during a pat down search, photographs of the orange substance, and an email

from   internal   affairs   identifying    the   orange   substance   as   suboxone.

Consequently, even though a video recording of the pat down search wasn’t

presented at the hearing, the administrative record contains some evidence that

Mr. Cross possessed a controlled substance. The reasoning for not presenting

the video recording to the hearing officer was sound; it didn’t exist. The claim

that he wasn’t provided with a video surveillance recording of the pat down

search is not a basis for habeas relief.

       Mr. Cross further argues that he received inadequate notice because he

didn’t get a copy of the video surveillance recording summary before the hearing.

This summary, in its entirety, reads, “The DVR evidence you requested is not

available in the system.” To satisfy procedural due process, “written notice of the

charges must be given to the disciplinary-action defendant in order to inform

                                            2
him of the charges and to enable him to marshal the facts and prepare a

defense.” Wolff v. McDonnell, 418 U.S. at 564. This notice must be given no less

than twenty-four hours before the hearing. Id. The administrative record

includes a screening report showing that Mr. Cross received notice of the charges

and the conduct report on January 5, 2019. It also includes a hearing report

showing that the hearing was held six days later. Because Mr. Cross received

notice of the charges more than twenty-four hours before the hearing, the claim

that he didn’t receive adequate notice is not a basis for habeas relief.

      Mr. Cross also argues that he is entitled to habeas relief because he didn’t

receive a notice of confiscation form on the day of the pat down search; because

the screening officer falsely stated that Mr. Cross refused to sign the notice of

confiscation form; because the hearing officer refused to continue the hearing to

allow for scientific testing on the orange substance; and because the screening

officer didn’t follow the chain of custody procedure with respect to the orange

substance. These arguments don’t relate to the procedural safeguards for prison

disciplinary proceedings enumerated in Wolff v. McDonnell, 418 U.S. 539 (1974),

and the United States Supreme Court has indicated that this list of requirements

is exhaustive. White v. Indiana Parole Bd., 266 F.3d 759, 768 (7th Cir. 2001)

(citing Baxter v. Palmigiano, 425 U.S. 308, 324 (1976)). Moreover, the failure to

follow departmental policy does not rise to the level of a constitutional violation.

See Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“state-law violations provide no

basis for federal habeas relief”); Keller v. Donahue, 271 F. App’x 531, 532 (7th

Cir. 2008) (inmate’s claim that prison failed to follow internal policies had “no



                                         3
bearing on his right to due process”). Therefore, these arguments are not a basis

for habeas relief.

         Mr. Cross hasn’t asserted a valid claim for habeas relief, so the court

denies the habeas petition. Mr. Cross doesn’t need a certificate of appealability

to appeal this decision because he is challenging a prison disciplinary

proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). But

he can’t proceed in forma pauperis on appeal because the court finds pursuant

to 28 U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in good

faith.

         For these reasons, the court:

         (1) GRANTS the motion for leave to proceed in forma pauperis (ECF 2);

         (2) WAIVES the filing fee;

         (3) DENIES the habeas corpus petition (ECF 1);

         (4) DIRECTS the clerk to enter judgment and close this case; and

         (5) DENIES Andre Cross leave to proceed in forma pauperis on appeal.

         SO ORDERED on July 24, 2019

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         4
